{¶ 1} The judgment of the court of appeals is reversed, and the cause is remanded for further proceedings consistent with our decision in State v. Heinz, 146 Ohio St.3d 374, 2016-Ohio-2814, 56 N.E.3d 965.
O’Connor, C.J., and Pfeifer, O’Donnell, Lanzinger, Kennedy, French, and O’Neill, JJ., concur.
Timothy J. McGinty, Cuyahoga County Prosecuting Attorney, and Mary H. McGrath and T. Allan Regas, Assistant Prosecuting Attorneys, for appellant.
Robert L. Tobik, Cuyahoga County Public Defender, and Cullen Sweeney, Assistant Public Defender, for appellee.